Exhibit 10.3

 

Form Of Securities Purchase Agreement

 

This Securities Purchase Agreement, dated as of December 13, 2012 (this
“Agreement”), is entered into by and between Advaxis, Inc., a Delaware
corporation (the “Company”), and Tonaquint, Inc., a Utah corporation, its
successors and/or assigns (“Buyer”).

 

R E C I T A L S :

 

A. The Company and the Buyer are executing and delivering this Agreement in
reliance upon the exemption from securities registration for offers and sales to
accredited investors afforded, inter alia, under Regulation D (“Regulation D”)
as promulgated by the United States Securities and Exchange Commission (the
“SEC”) under the Securities Act of 1933, as amended (the “1933 Act”), and/or
Section 4(2) of the 1933 Act.

 

B. The Buyer wishes to acquire from the Company, and the Company desires to
issue and sell to the Buyer, the Note (as defined below), which Note will be
convertible into shares of common stock of the Company, par value $0.001 per
share (the “Common Stock”); and the Warrant (as defined below), upon the terms
and subject to the conditions of the Note, the Warrant, this Agreement and the
other Transaction Documents (as defined below).

 

NOW THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

1.                  CERTAIN DEFINITIONS. As used herein, each of the following
terms has the meaning set forth below, unless the context otherwise requires:

 

“Affiliate” means, with respect to a specific Person referred to in the relevant
provision, another Person who or which controls or is controlled by or is under
common control with such specified Person.

 

“Buyer’s Counsel” means Hansen Black Anderson PLLC.

 

“Buyer Control Person” means each manager, executive officer, promoter, and such
other Persons as may be deemed in control of the Buyer pursuant to Rule 405
under the 1933 Act or Section 20 of the 1934 Act (as defined below).

 

“Certificate of Incorporation” means the certificate of incorporation, articles
of incorporation or other charter document (howsoever denominated) of the
Company, as amended to date.

 

“Closing Date” means the date of the closing of the purchase and sale of the
Securities.

 

“Company Control Person” means each director, executive officer, promoter, and
such other Persons as may be deemed in control of the Company pursuant to
Rule 405 under the 1933 Act or Section 20 of the 1934 Act.

 

“Company Counsel” means Greenberg Traurig.

 

“Company’s SEC Documents” means the Company’s filings on the SEC’s EDGAR system.

 

“Conversion Date” means the date a Holder submits a Conversion Notice, as
provided in the Note.

 



1

 



 

“Conversion Notice” has the meaning ascribed to it in the Note.

 

“Conversion Price” has the meaning ascribed to it in the Note.

 

“Conversion Shares” has the meaning ascribed to it in the Note.

 

“Delivery Date” means (a) the date that Conversion Shares are required to be
delivered to Holder under Section 3 or Section 8 of the Note, as applicable, or
(b) the date Delivery Shares are required to be delivered to the Holder under
the Warrant, as applicable.

 

“Delivery Shares” has the meaning ascribed to it in the Warrant.

 

“DTC” means the Depository Trust Company.

 

“DTC/FAST Program” means the DTC’s Fast Automated Securities Transfer Program.

 

“DWAC” means Deposit Withdrawal at Custodian as defined by the DTC.

 

“DWAC Eligible Conditions” means that (a) the Common Stock is eligible at DTC
for full services pursuant to DTC’s Operational Arrangements, including without
limitation transfer through DTC’s DWAC system, (b) the Company has been approved
(without revocation) by the DTC’s underwriting department, and (c) the Transfer
Agent is approved as an agent in the DTC/FAST Program.

 

“Exercise Price” has the meaning ascribed to it in the Warrant.

 

“Holder” means the Person holding the relevant Securities at the relevant time.

 

“Initial Cash Purchase Price” is defined in Section 2.1(a) hereof.

 

“Last Audited Date” means October 31, 2011.

 

“Market Price” has the meaning ascribed to it in the Note.

 

“Material Adverse Effect” means an event or combination of events, which
individually or in the aggregate, would reasonably be expected to (a) adversely
affect the legality, validity or enforceability of the Note, the Warrant, or any
of the other Transaction Documents, (b) have or result in a material adverse
effect on the results of operations, assets, or financial condition of the
Company and its Subsidiaries, taken as a whole, or (c) adversely impair the
Company’s ability to perform fully on a timely basis its material obligations
under any of the Transaction Documents or the transactions contemplated thereby.

 



2

 



 

“Maturity Date” has the meaning ascribed to it in the Note.

 

“Notice of Exercise” has the meaning ascribed to it in the Warrant.

 

“Outstanding Balance” has the meaning ascribed to it in the Note.

 

“Permitted Liens” means (a) any Lien (as defined herein) for taxes not yet due
or delinquent or being contested in good faith by appropriate proceedings for
which adequate reserves have been established in accordance with GAAP, (b) any
statutory Lien arising in the ordinary course of business by operation of law
with respect to a liability that is not yet due or delinquent, (c) any Lien
created by operation of law, such as materialmen’s liens, mechanics’ liens and
other similar liens, arising in the ordinary course of business with respect to
a liability that is not yet due or delinquent or that are being contested in
good faith by appropriate proceedings, and (d) any Lien arising under the
Transaction Documents in favor of Buyer.

 

“Person” means any living person or any entity, such as, but not necessarily
limited to, a corporation, partnership or trust.

 

“Principal Trading Market” means (a) the NYSE Amex, (b) the New York Stock
Exchange, (c) the Nasdaq Global Market, (d) the Nasdaq Capital Market, (e) the
OTC Bulletin Board, (f) the OTCQX or OTCQB, or (g) such other market on which
the Common Stock is principally traded at the relevant time, but shall not
include OTC Pink (a.k.a., “pink sheets”).

 

“Purchase Price” is defined in Section 2.1(a) hereof.

 

“Registration Statement” means a registration statement of the Company under the
1933 Act covering securities of the Company (including Common Stock) on
Form S-3, if the Company is then eligible to file using such form, and if not
eligible, on Form S-1 or other appropriate form. For the avoidance of doubt, the
Company is not required to file a Registration Statement under the terms and
conditions of this Agreement.

 

“Rule 144” means (a) Rule 144 promulgated under the 1933 Act or (b) any other
similar rule or regulation of the SEC that may at any time permit a Holder to
sell securities of the Company to the public without registration under the
1933 Act.

 

“Securities” means the Note, the Warrant and the Shares.

 

“Shares” means the shares of Common Stock representing any or all of the
Conversion Shares and the Warrant Shares.

 

“State of Incorporation” means Delaware.

 



3

 



 

“Subsidiary” or “Subsidiaries” means, as of the relevant date, any subsidiary or
subsidiaries of the Company (whether or not included in the Company’s SEC
Documents) whether now existing or hereafter acquired or created.

 

“Trading Day” means any day during which the Principal Trading Market shall be
open for business.

 

“Transaction Documents” means this Agreement, the Note, the Security Agreement
(defined below), the Transfer Agent Letter (defined below), the Warrant, the
Mortgage (as defined herein), the Release (as defined herein), the Escrow
Agreement (as defined herein), the Confession (defined below), and all other
certificates (including without limitation the Secretary’s Certificate (defined
below)), documents, agreements, resolutions and instruments delivered to any
party under or in connection with this Agreement, as the same may be amended
from time to time.

 

“Transfer Agent” means, at any time, the transfer agent for the Common Stock.

 

“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrant.

 

“Wire Instructions” means the wire instructions for the Initial Cash Purchase
Price, as provided by the Company, set forth on ANNEX I.

 

2.                  AGREEMENT TO PURCHASE; PURCHASE PRICE.

 

2.1.            Purchase.

 

(a)                Subject to the terms and conditions of this Agreement and the
other Transaction Documents, the undersigned Buyer hereby agrees to purchase
from the Company a Secured Convertible Promissory Note in the principal amount
of $890,000.00 substantially in the form attached hereto as ANNEX II (the
“Note”). The Note shall be secured by a Security Agreement substantially in the
form attached hereto as ANNEX III listing all of the Buyer Mortgage Notes
(defined below) as security for the Company’s obligations under the Transaction
Documents (the “Security Agreement”). In consideration thereof, the Buyer shall
pay (i) the amount designated as the initial cash purchase price on the Buyer’s
signature page to this Agreement (the “Initial Cash Purchase Price”), and
(ii) issue to the Company the Buyer Mortgage Notes (the sum of the principal
amount of the Buyer Mortgage Notes, together with the Initial Cash Purchase
Price, the “Purchase Price”). All of the Buyer Mortgage Notes shall be secured
no later than five (5) Trading Days after the Closing Date by a Mortgage
substantially in the form attached hereto as ANNEX IV, as the same may be
amended from time to time (the “Mortgage”), subject to Section 2.1(d). The
Initial Cash Purchase Price shall be paid to the Company in accordance with the
Wire Instructions. The Purchase Price is allocated to the Tranches (as defined
in the Note) of the Note and to the Warrant as set forth in the table attached
hereto as ANNEX V.

 

4

 



 

(b)               In consideration for the Purchase Price, the Company shall, at
the Closing (defined below):

 

(i)                 execute and deliver to the Buyer the Security Agreement;

 

(ii)               execute and deliver to the Buyer that certain Warrant to
Purchase Shares of Common Stock substantially in the form attached hereto as
ANNEX VI (the “Warrant”);

 

(iii)             execute and deliver to the Buyer a Judgment by Confession
substantially in the form attached hereto as ANNEX VII (the “Confession”);

 

(iv)             execute and deliver to the Buyer a Release Deed (the “Release”)
substantially in the form attached hereto as ANNEX VIII. The Release shall be
held in escrow in accordance with the terms of the Escrow Agreement
substantially in the form attached hereto as ANNEX IX (the “Escrow Agreement”);

 

(v)               execute and deliver to the Transfer Agent, and the Transfer
Agent shall execute to indicate its acceptance thereof, the irrevocable letter
of instructions to transfer agent substantially in the form attached hereto as
ANNEX X (the “Transfer Agent Letter”);

 

(vi)             cause to be executed and delivered to the Buyer a fully
executed secretary’s certificate and written consent of directors evidencing the
Company’s approval of the Transaction Documents substantially in the forms
attached hereto as ANNEX XI (together, the “Secretary’s Certificate”); and

 

(vii)           cause to be executed and delivered to the Buyer a fully executed
share issuance resolution to be delivered to the Transfer Agent substantially in
the form attached hereto as ANNEX XII (the “Share Issuance Resolution”).

 

(c)                At the Closing, the Buyer shall deliver the Purchase Price to
the Company by delivering the following: (i) the Initial Cash Purchase Price;
(ii) the Buyer Mortgage Note #1 in the principal amount of $200,000 duly
executed and substantially in the form attached hereto as ANNEX XIII (“Buyer
Mortgage Note #1”); and (iii) the Buyer Mortgage Note #2 in the principal amount
of $200,000 duly executed and substantially in the form attached hereto as
ANNEX XIV (“Buyer Mortgage Note #2”, and together with Buyer Mortgage Note #1,
the “Buyer Mortgage Notes”).

 

(d)               The Buyer shall further execute and cause to be recorded the
Mortgage in the official records of Cook County, Illinois. Notwithstanding
anything to the contrary herein or in any other Transaction Document, the Buyer
may, in the Buyer’s sole discretion, add additional collateral to the collateral
covered by the Mortgage (the “Collateral”), and may substitute collateral as the
Buyer deems fit, provided that the fair market value of the substituted
Collateral may not be less than the aggregate principal balance of the Buyer
Mortgage Notes as of the date of any such substitution. In the event of a
substitution of collateral, the Buyer shall timely execute any and all documents
necessary or advisable in order to properly grant a first priority security
interest upon the substitute collateral in favor of the Company, and the Company
shall take such other measures as are necessary or advisable in order to
accomplish the intent of the Transaction Documents, including without
limitation, execution of a request to release a lien against the original
Collateral within five (5) Trading Days after written request from Buyer. The
intent of the parties is that the fair market value of the Collateral will be
equal to the outstanding balances of the Buyer Mortgage Notes. To the extent the
fair market value of the Collateral is less than the total outstanding balance
of all the Buyer Mortgage Notes, then the Collateral will be deemed to only
secure those Buyer Mortgage Notes with an aggregate outstanding balance that is
less than or equal to the fair market value of the Collateral, applied in
numerical order of the Buyer Mortgage Notes from time to time. By way of example
only, if the fair market value of the Collateral is determined by appraisal to
be $400,000, then the Collateral will be deemed to secure Buyer Mortgage Notes
#1 - #2 ($200,000 x 2 = $400,000). If the Collateral is subsequently appraised
for $200,000, then the Collateral will automatically be deemed to secure Buyer
Trust Deed Note #1 ($200,000 x 1 = $200,000) and not Buyer Trust Deed Note #2,
until such time as Buyer Trust Deed Note #1 is paid in full, or upon the
increase in the value of the Collateral.

 



5

 



 

2.2.            Form of Payment; Delivery of Securities. The purchase and sale
of the Securities shall take place at a closing (the “Closing”) to be held at
the offices of the Buyer on the Closing Date. At the Closing, the Company will
deliver the Transaction Documents to the Buyer against delivery by the Buyer to
the Company of the Initial Cash Purchase Price and the Buyer Mortgage Notes, as
set forth in Section 2.1(c) above.

 

2.3.            Purchase Price. The Note carries an original issue discount of
$80,000.00 (the “OID”). In addition, the Company agrees to pay $15,000.00 to the
Buyer to cover the Buyer’s legal fees, accounting costs, due diligence,
monitoring and other transaction costs incurred in connection with the purchase
and sale of the Securities (the “Transaction Expense Amount”), $5,000 of which
has been previously paid to the Buyer and the remaining $10,000.00 of which is
included in the initial principal balance of the Note (the “Carried Transaction
Expense Amount”). The Purchase Price, therefore, shall be $800,000.00, computed
as follows: $890,000.00 original principal balance, less the OID, less the
Carried Transaction Expense Amount. The Initial Cash Purchase Price shall be the
Purchase Price less the sum of the initial principal amounts of the Buyer
Mortgage Notes.

 

3.                  BUYER REPRESENTATIONS AND WARRANTIES. The Buyer represents
and warrants to, and covenants and agrees with, the Company, as of the date
hereof and as of the Closing Date, as follows:

 

3.1.            Binding Obligation. The Transaction Documents to which the Buyer
is a party, and the transactions contemplated hereby and thereby, have been duly
and validly authorized by the Buyer. This Agreement has been executed and
delivered by the Buyer, and this Agreement is, and each of the other Transaction
Documents to which the Buyer is a party, when executed and delivered by the
Buyer (if necessary), will be valid and binding obligations of the Buyer
enforceable in accordance with their respective terms, subject as to
enforceability only to general principles of equity and to bankruptcy,
insolvency, moratorium and other similar laws affecting the enforcement of
creditors’ rights generally.

 

3.2.            Accredited Investor Status. The Buyer is an “accredited
investor” as that term is defined in Regulation D.

 



6

 



 

4.                  COMPANY REPRESENTATIONS AND WARRANTIES. The Company
represents and warrants to the Buyer as of the date hereof and as of the Closing
Date that:

 

4.1.            Rights of Others Affecting the Transactions. There are no
preemptive rights of any stockholder of the Company, as such, to acquire the
Securities. No other party has a currently exercisable right of first refusal
which would be applicable to any or all of the transactions contemplated by the
Transaction Documents.

 

4.2.            Status. The Company is a corporation duly organized, validly
existing and in good standing under the laws of the State of Incorporation and
has the requisite corporate power to own its properties and to carry on its
business as now being conducted. The Company is duly qualified as a foreign
corporation to do business and is in good standing in each jurisdiction where
the nature of the business conducted or property owned by it makes such
qualification necessary, other than those jurisdictions in which the failure to
so qualify would not have or result in a Material Adverse Effect. The Company
has registered its stock under Section 12(g) of the Securities Exchange Act of
1934, as amended (the “1934 Act”), and is obligated to file reports pursuant to
Section 13 or Section 15(d) of the 1934 Act. The Company has not taken and will
not take any action designed to terminate, or which to its knowledge is likely
to have the effect of, terminating the registration of the Common Stock under
the 1934 Act, nor has the Company received any notification that the SEC is
contemplating terminating such registration. The Common Stock is quoted on the
Principal Trading Market. The Company has received no notice, either oral or
written, with respect to the continued eligibility of the Common Stock for
quotation on the Principal Trading Market, and the Company has maintained all
requirements on its part for the continuation of such quotation. The Company has
not, in the twelve (12) months preceding the date hereof, received notice from
the Principal Trading Market on which the Common Stock is or has been listed or
quoted to the effect that the Company is not in compliance with the listing or
maintenance requirements of such Principal Trading Market. The Company is, and
has no reason to believe that it will not in the foreseeable future continue to
be, in compliance with all such listing and maintenance requirements.

 

4.3.            Authorized Shares.

 

(a)                The authorized capital stock of the Company consists of
5,000,000 shares of preferred stock, $0.001 par value per share, of which
approximately 740 are outstanding, and 1,000,000,000 shares of Common Stock,
$0.001 par value per share, of which approximately 426,920,591 are outstanding.
Of the outstanding shares of Common Stock, approximately 47,010,111 shares are
beneficially owned by Affiliates of the Company.

 

(b)               Other than as set forth in the Company’s SEC Documents, there
are no outstanding securities which are convertible into or exchangeable for
shares of Common Stock, whether such conversion is currently exercisable or
exercisable only upon some future date or the occurrence of some event in the
future.

 

(c)                All issued and outstanding shares of Common Stock have been
duly authorized and validly issued and are fully paid and non-assessable. After
considering all other commitments that may require the issuance of Common Stock,
the Company has sufficient authorized and unissued shares of Common Stock as may
be necessary to effect the issuance of the Shares on the Closing Date, were
(i) the Note issued and fully converted on that date and (ii) the Warrant issued
and fully exercised on that date.

 



7

 



 

(d)               The Shares have been duly authorized by all necessary
corporate action on the part of the Company as of or prior to the Closing in
accordance with the terms of this Agreement, and, when issued on conversion of,
or in payment of interest on the Note in accordance with the terms thereof, or
upon exercise of the Warrant in accordance with the terms thereof, as
applicable, will have been duly and validly issued, fully paid and
non-assessable, free from all taxes, liens, claims, pledges, mortgages,
restrictions, obligations, security interests and encumbrances of any kind,
nature and description, and will not subject the Holder thereof to personal
liability by reason of being a Holder.

 

(e)                The Conversion Shares and Warrant Shares are enforceable
against the Company and the Company presently has no claims or defenses of any
nature whatsoever with respect to the Conversion Shares or the Warrant Shares.

 

4.4.            Transaction Documents and Stock. This Agreement and each of the
other Transaction Documents, and the transactions contemplated hereby and
thereby, have been duly and validly authorized by the Company. This Agreement
has been duly executed and delivered by the Company and this Agreement is, and
the Note, the Security Agreement, the Release, the Warrant, and each of the
other Transaction Documents, when executed and delivered by the Company, will
be, valid and binding obligations of the Company enforceable in accordance with
their respective terms, subject as to enforceability only to general principles
of equity and to bankruptcy, insolvency, moratorium, and other similar laws
affecting the enforcement of creditors’ rights generally.

 

4.5.            Non-contravention. The execution and delivery of this Agreement
and each of the other Transaction Documents by the Company, the issuance of the
Securities in accordance with the terms hereof and thereof, and the consummation
by the Company of the other transactions contemplated by this Agreement, the
Note, the Security Agreement, the Warrant, and the other Transaction Documents
do not and will not conflict with or result in a breach by the Company of any of
the terms or provisions of, or constitute a default under (a) the Certificate of
Incorporation or bylaws of the Company, each as currently in effect, (b) any
indenture, mortgage, deed of trust, or other material agreement or instrument to
which the Company is a party or by which it or any of its properties or assets
are bound, including any listing agreement for the Common Stock except as herein
set forth, or (c) to the Company’s knowledge, any existing applicable law, rule,
or regulation or any applicable decree, judgment, or order of any court, United
States federal or state regulatory body, administrative agency, or other
governmental body having jurisdiction over the Company or any of the Company’s
properties or assets, except such conflict, breach or default which would not
have or result in a Material Adverse Effect.

 

4.6.            Approvals. No authorization, approval or consent of any court,
governmental body, regulatory agency, self-regulatory organization, or stock
exchange or market or the stockholders or any lender of the Company is required
to be obtained by the Company for the issuance and sale of the Securities to the
Buyer as contemplated by this Agreement, except such authorizations, approvals
and consents that have been obtained.

 



8

 



 

4.7.            Filings; Financial Statements. None of the Company’s SEC
Documents contained, at the time they were filed, any untrue statement of a
material fact or omitted to state any material fact required to be stated
therein or necessary to make the statements made therein, in light of the
circumstances under which they were made, not misleading. The Company has filed
all reports, schedules, forms, statements and other documents required to be
filed by the Company with the SEC under the 1934 Act on a timely basis or has
received a valid extension of such time of filing and has filed any such report,
schedule, form, statement or other document prior to the expiration of any such
extension. As of their respective dates, the financial statements of the Company
included in the Company’s SEC Documents complied as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto. Such financial statements have been
prepared in accordance with generally accepted accounting principles,
consistently applied, during the periods involved (except (a) as may be
otherwise indicated in such financial statements or the notes thereto, or (b) in
the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments). No other information provided by or on behalf of the Company to
the Buyer which is not included in the Company’s SEC Documents, including,
without limitation, information referred to in this Agreement, contains any
untrue statement of a material fact or omits to state any material fact
necessary in order to make the statements therein, in the light of the
circumstance under which they are or were made, not misleading.

 

4.8.            Absence of Certain Changes. Since the Last Audited Date, there
has been no Material Adverse Effect. Since the Last Audited Date, the Company
has not (a) incurred or become subject to any material liabilities (absolute or
contingent) except liabilities incurred in the ordinary course of business
consistent with past practices; (b) discharged or satisfied any material lien or
encumbrance or paid any material obligation or liability (absolute or
contingent), other than current liabilities paid in the ordinary course of
business consistent with past practices; (c) declared or made any payment or
distribution of cash or other property to stockholders with respect to its
capital stock, or purchased or redeemed, or made any agreements to purchase or
redeem, any shares of its capital stock; (d) sold, assigned or transferred any
other material tangible assets, or canceled any material debts owed to the
Company by any third party or material claims of the Company against any third
party, except in the ordinary course of business consistent with past practices;
(e) waived any rights of material value, whether or not in the ordinary course
of business, or suffered the loss of any material amount of existing business;
(f) made any increases in employee compensation, except in the ordinary course
of business consistent with past practices; or (g) experienced any material
problems with labor or management in connection with the terms and conditions of
their employment.

 

4.9.            Full Disclosure. There is no fact known to the Company or that
the Company should know after having made all reasonable inquiries (other than
conditions known to the public generally or as disclosed in the Company’s SEC
Documents since the Last Audited Date) that has not been disclosed in writing to
the Buyer that would reasonably be expected to have or result in a Material
Adverse Effect.

 



9

 



 

4.10.        Absence of Litigation. There is no action, suit, proceeding,
inquiry or investigation before or by any court, public board or body pending
or, to the knowledge of the Company, threatened against or affecting the Company
before or by any governmental authority or non-governmental department,
commission, board, bureau, agency or instrumentality or any other person,
wherein an unfavorable decision, ruling or finding would have a Material Adverse
Effect or which would adversely affect the validity or enforceability of, or the
authority or ability of the Company to perform its obligations under, any of the
Transaction Documents. The Company is not aware of any valid basis for any such
claim that (either individually or in the aggregate with all other such events
and circumstances) could reasonably be expected to have a Material Adverse
Effect. There are no outstanding or unsatisfied judgments, orders, decrees,
writs, injunctions or stipulations to which the Company is a party or by which
the Company or any of its properties is bound, that involve the transactions
contemplated herein or that, alone or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

 

4.11.        Absence of Events of Default. Neither the Company nor any of its
Subsidiaries is in violation of or in default with respect to (a) its
Certificate of Incorporation or bylaws or other organizational documents, each
as currently in effect, or any material judgment, order, writ, decree, statute,
rule or regulation applicable to such entity; or (b) any material mortgage,
indenture, agreement, instrument or contract to which such entity is a party or
by which it or any of its properties or assets are bound (nor is there any
waiver in effect which, if not in effect, would result in such a violation or
default), except such breach or default which would not have or result in a
Material Adverse Effect.

 

4.12.        Absence of Certain Company Control Person Actions or Events. None
of the following has occurred during the past five (5) years with respect to a
Company Control Person:

 

(a)                A petition under the federal bankruptcy laws or any state
insolvency law was filed by or against, or a receiver, fiscal agent or similar
officer was appointed by a court for the business or property of such Company
Control Person, or any partnership in which he or she was a general partner at
or within two (2) years before the time of such filing, or any corporation or
business association of which he or she was an executive officer at or within
two (2) years before the time of such filing;

 

(b)               Such Company Control Person was convicted in a criminal
proceeding or is a named subject of a pending criminal proceeding (excluding
traffic violations and other minor offenses);

 



10

 



 

(c)                Such Company Control Person was the subject of any order,
judgment or decree, not subsequently reversed, suspended or vacated, of any
court of competent jurisdiction, permanently or temporarily enjoining him or her
from, or otherwise limiting, the following activities:

 

(i)                 acting, as an investment advisor, underwriter, broker or
dealer in securities, or as an affiliated person, director or employee of any
investment company, bank, savings and loan association or insurance company, as
a futures commission merchant, introducing broker, commodity trading advisor,
commodity pool operator, floor broker, any other Person regulated by the
Commodity Futures Trading Commission (“CFTC”) or engaging in or continuing any
conduct or practice in connection with such activity;

 

(ii)               engaging in any type of business practice; or

 

(iii)             engaging in any activity in connection with the purchase or
sale of any security or commodity or in connection with any violation of federal
or state securities laws or federal commodities laws;

 

(d)               Such Company Control Person was the subject of any order,
judgment or decree, not subsequently reversed, suspended or vacated, of any
federal or state authority barring, suspending or otherwise limiting for more
than sixty (60) calendar days the right of such Company Control Person to engage
in any activity described in Section 4.12(c)) above, or to be associated with
Persons engaged in any such activity; or

 

(e)                Such Company Control Person was found by a court of competent
jurisdiction in a civil action or by the CFTC or SEC to have violated any
federal or state securities law, and the judgment in such civil action or
finding by the CFTC or SEC has not been subsequently reversed, suspended, or
vacated.

 

4.13.        No Undisclosed Liabilities or Events. The Company has no
liabilities or obligations other than those disclosed in the Transaction
Documents or the Company’s most recently filed SEC Documents (Form 10-K or 10-Q)
or those incurred in the ordinary course of the Company’s business since the
Last Audited Date, or which individually or in the aggregate, do not or would
not have a Material Adverse Effect. No event or circumstance has occurred or
exists with respect to the Company or its properties, business, operations,
condition (financial or otherwise), or results of operations, which, under
applicable laws, rules or regulations, requires public disclosure or
announcement prior to the date hereof by the Company but which has not been so
publicly announced or disclosed. There are no proposals currently under
consideration or currently anticipated to be under consideration by the Board of
Directors or the executive officers of the Company which proposal would
(a) change the Certificate of Incorporation or bylaws of the Company, each as
currently in effect, with or without stockholder approval, which change would
reduce or otherwise adversely affect the rights and powers of the stockholders
of the Common Stock, or (b) materially or substantially change the business,
assets or capital of the Company, including its interests in Subsidiaries.

 

4.14.        No Integrated Offering. Neither the Company nor any of its
Affiliates nor any Person acting on its or their behalf has, directly or
indirectly, made any offer or sale of any security of the Company or solicited
any offer to buy any such security under circumstances that would eliminate the
availability of the exemption from registration under Regulation D in connection
with the offer and sale of the Securities as contemplated hereby.

 



11

 



 

4.15.        Dilution. Each of the Company and its executive officers and
directors is aware that the number of shares of Common Stock issuable upon the
execution of this Agreement, the conversion of the Note and exercise of the
Warrant, or pursuant to the other terms of the Transaction Documents may have a
dilutive effect on the ownership interests of the other stockholders (and
Persons having the right to become stockholders) of the Company. The Company
specifically acknowledges that its obligations to issue (a) the Conversion
Shares upon a conversion of the Note, and (b) the Warrant Shares upon an
exercise of the Warrant, are binding upon the Company and enforceable regardless
of the dilution such issuances may have on the ownership interests of other
stockholders of the Company, and the Company will honor such obligations,
including honoring every Conversion Notice and Notice of Exercise, unless the
Company is subject to an injunction (which injunction was not sought by the
Company or any of its directors or executive officers) prohibiting the Company
from doing so.

 

4.16.        Fees to Brokers, Placement Agents and Others. The Company has taken
no action which would give rise to any claim by any Person for a brokerage
commission, placement agent or finder’s fees or similar payments by the Buyer
relating to this Agreement or the transactions contemplated hereby. Except for
such fees arising as a result of any agreement or arrangement entered into by
the Buyer without the knowledge of the Company (a “Buyer’s Fee”), the Buyer
shall have no obligation with respect to such fees or with respect to any claims
made by or on behalf of other Persons for fees of a type contemplated in this
subsection that may be due in connection with the transactions contemplated
hereby. The Company shall indemnify and hold harmless each of the Buyer, Buyer’s
employees, officers, directors, stockholders, managers, agents, and partners,
and their respective Affiliates, from and against all claims, losses, damages,
costs (including the costs of preparation and attorneys’ fees) and expenses
suffered in respect of any such claimed or existing fees (other than a Buyer’s
Fee, if any).

 

4.17.        Disclosure. All information relating to or concerning the Company
or its Subsidiaries set forth in the Transaction Documents or in the Company’s
SEC Documents or other public filings provided by or on behalf of the Company to
the Buyer is true and correct in all material respects and the Company has not
omitted to state any material fact necessary in order to make the statements
made, in light of the circumstances under which they were made, not misleading.
No event or circumstance has occurred or exists with respect to the Company or
its Subsidiaries or any of their business, properties, prospects, operations or
financial conditions, which under applicable laws, rules or regulations,
requires public disclosure or announcement by the Company or any such
Subsidiary.

 

4.18.        Confirmation. The Company agrees that, if, to the knowledge of the
Company, any events occur or circumstances exist prior to the payment of the
Purchase Price by the Buyer to the Company which would make any of the Company’s
representations or warranties set forth herein materially untrue or materially
inaccurate as of such date, the Company shall immediately notify the Buyer in
writing prior to such date of such events or circumstances, specifying which
representations or warranties are affected and the reasons therefor.

 

4.19.        Title. The Company and the Subsidiaries, if applicable, own and
have good and marketable title in fee simple absolute to, or a valid leasehold
interest in, all their respective real properties and good title to their other
respective assets and properties, subject to no liens, claims or encumbrances
except as have been disclosed to the Buyer.

 



12

 



 

4.20.        Intellectual Property.

 

(a)                Ownership. The Company owns or possesses or can obtain on
commercially reasonable terms sufficient legal rights to all patents,
trademarks, service marks, trade names, copyrights, trade secrets, licenses
(software or otherwise), information, know-how, inventions, discoveries,
published and unpublished works of authorship, processes and any and all other
proprietary rights (“Intellectual Property”) necessary to the business of the
Company as presently conducted, the lack of which could reasonably be expected
to have a Material Adverse Effect. Except for agreements with its own employees
or consultants, standard end-user license agreements, support/maintenance
agreements and agreements entered in the ordinary course of the Company’s
business, all of which have been made available for review by the Buyer, there
are no outstanding options, licenses or agreements relating to the Intellectual
Property of the Company, and the Company is not bound by or a party to any
options, licenses or agreements with respect to the Intellectual Property of any
other person or entity. The Company has not received any written communication
alleging that the Company has violated or, by conducting its business as
currently conducted, would violate any of the Intellectual Property of any other
person or entity, nor is the Company aware of any basis therefor. The Company is
not obligated to make any payments by way of royalties, fees or otherwise to any
owner or licensor of or claimant to any Intellectual Property with respect to
the use thereof in connection with the present conduct of its business other
than in the ordinary course of its business. There are no agreements,
understandings, instruments, contracts, judgments, orders or decrees to which
the Company is a party or by which it is bound which involve indemnification by
the Company with respect to infringements of Intellectual Property, other than
in the ordinary course of its business.

 

(b)               No Breach by Employees. The Company is not aware that any of
its employees is obligated under any contract or other agreement, or subject to
any judgment, decree or order of any court or administrative agency, that would
materially interfere with the use of his or her efforts to promote the interests
of the Company or that would conflict with the Company’s business as presently
conducted. Neither the execution nor delivery of this Agreement, nor the
carrying on of the Company’s business by the employees of the Company, nor the
conduct of the Company’s business as presently conducted, will, to the Company’s
knowledge, conflict with or result in a breach of the terms, conditions or
provisions of, or constitute a default under, any contract, covenant or
instrument under which any such employee is now obligated. The Company does not
believe it is or will be necessary to use any inventions of any of its employees
made prior to their employment by the Company of which it is aware.

 

4.21.        No Shell Company. The Company is not, nor has it ever been, the
type of “issuer” defined in Rule 144(i)(1) under the 1933 Act (a “Shell
Company”). The Company acknowledges and agrees that (a) it is essential to the
Buyer that the Buyer be able to sell Common Stock the Buyer receives under the
Note or Warrant in reliance on Rule 144, (b) if the Company were or ever had
been a Shell Company, any Common Stock received by the Buyer under the Note or
Warrant could not be sold in reliance on Rule 144 (at least without satisfying
additional conditions), and (c) Buyer is relying on the truth and accuracy of
the Company’s representation in the foregoing sentence and the availability of
Rule 144 with respect to Buyer’s selling of Common Stock in entering into this
Agreement, purchasing the Note and receiving the Warrant.

 



13

 

  

4.22.        Environmental Matters.

 

(a)                No Violation. There are, to the Company’s knowledge, with
respect to the Company or any of its Subsidiaries or any predecessor of the
Company, no past or present violations of Environmental Laws (as defined below),
releases of any material into the environment, actions, activities,
circumstances, conditions, events, incidents, or contractual obligations which
may give rise to any common law environmental liability or any liability under
the Comprehensive Environmental Response, Compensation and Liability Act of 1980
or similar federal, state, local or foreign laws and neither the Company nor any
of its Subsidiaries has received any notice with respect to any of the
foregoing, nor is any action pending or, to the Company’s knowledge, threatened
in connection with any of the foregoing. The term “Environmental Laws” means all
federal, state, local or foreign laws relating to pollution or protection of
human health or the environment (including, without limitation, ambient air,
surface water, groundwater, land surface or subsurface strata), including,
without limitation, laws relating to emissions, discharges, releases or
threatened releases of chemicals, pollutants contaminants, or toxic or hazardous
substances or wastes (collectively, “Hazardous Materials”) into the environment,
or otherwise relating to the manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of Hazardous Materials, as
well as all authorizations, codes, decrees, demands or demand letters,
injunctions, judgments, licenses, notices or notice letters, orders, permits,
plans or regulations issued, entered, promulgated or approved thereunder.

 

(b)               No Hazardous Materials. Other than those that are or were
stored, used or disposed of in compliance with applicable law, no Hazardous
Materials are contained on or about any real property currently owned, leased or
used by the Company or any of its Subsidiaries, and no Hazardous Materials were
released on or about any real property previously owned, leased or used by the
Company or any of its Subsidiaries during the period the property was owned,
leased or used by the Company or any of its Subsidiaries, except in the normal
course of the Company’s or any of its Subsidiaries’ business.

 

(c)                No Storage Tanks. There are no underground storage tanks on
or under any real property owned, leased or used by the Company or any of its
Subsidiaries that are not in compliance with applicable law.

 

5.                  CERTAIN COVENANTS AND ACKNOWLEDGMENTS.

 

5.1.            Covenants and Acknowledgements of the Buyer.

 

(a)                Transfer Restrictions. The Buyer acknowledges that (i) the
Securities have not been and are not being registered under the provisions of
the 1933 Act and, except as included in an effective Registration Statement, the
Shares have not been and are not being registered under the 1933 Act, and may
not be transferred unless (A) subsequently registered thereunder, or (B) the
Buyer shall have delivered to the Company an opinion of counsel, reasonably
satisfactory in form, scope and substance to the Company, to the effect that the
Securities to be sold or transferred may be sold or transferred pursuant to an
exemption from registration under the 1933 Act; (ii) any sale of the Securities
made in reliance on Rule 144 may be made only in accordance with the terms of
such Rule and further, if such Rule is not applicable, any resale of such
Securities under circumstances in which the seller, or the Person through whom
the sale is made, may be deemed to be an underwriter, as that term is used in
the 1933 Act, may require compliance with some other exemption under the
1933 Act or the rules and regulations of the SEC thereunder; and (iii) except as
otherwise provided herein, neither the Company nor any other Person is under any
obligation to register the Securities under the 1933 Act or to comply with the
terms and conditions of any exemption thereunder.

  

14

 



 

(b)               Restrictive Legend. The Buyer acknowledges and agrees that,
until such time as the relevant Securities have been registered under the
1933 Act, and may be sold in accordance with an effective Registration
Statement, or until such Securities can otherwise be sold without restriction,
whichever is earlier, the certificates and other instruments representing any of
the Securities shall bear a restrictive legend in substantially the following
form (and a stop-transfer order may be placed against transfer of any such
Securities):

 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD OR OFFERED FOR
SALE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES OR
AN OPINION OF COUNSEL IN FORM, SUBSTANCE AND SCOPE CUSTOMARY FOR OPINIONS OF
COUNSEL IN COMPARABLE TRANSACTIONS OR OTHER EVIDENCE ACCEPTABLE TO THE COMPANY
THAT SUCH REGISTRATION IS NOT REQUIRED, OR UNLESS SOLD PURSUANT TO RULE 144
UNDER SAID ACT.

 

(c)                Confession of Judgment. The Buyer agrees it will not file the
Confession unless and until an Event of Default (as defined in the Note) has
occurred; provided, however, that upon such an Event of Default, the Buyer shall
be entitled to immediately file the Confession in an ex parte fashion.

 

5.2.            Covenants, Acknowledgements and Agreements of the Company. As a
condition to the Buyer’s obligation to purchase the Securities contemplated by
this Agreement, and as a material inducement for the Buyer to enter into this
Agreement and the other Transaction Documents, until all of the Company’s
obligations hereunder and the Note are paid and performed in full and the
Warrant is exercised in full (or otherwise expired), or within the timeframes
otherwise specifically set forth below, the Company shall comply with the
following covenants:

 



15

 



 

(a)                Filings. From the date hereof until the date that is six (6)
months after all the Conversion Shares and Warrant Shares either have been sold
by the Buyer, or may permanently be sold by the Buyer without any restrictions
pursuant to Rule 144 (the “Registration Period”), the Company shall timely make
all filings required to be made by it under the 1933 Act, the 1934 Act, Rule 144
or any United States state securities laws and regulations thereof applicable to
the Company or by the rules and regulations of the Principal Trading Market, and
such filings shall conform to the requirements of applicable laws, regulations
and government agencies, and, unless such filings are publicly available on the
SEC’s EDGAR system (via the SEC’s web site at no additional charge), the Company
shall provide a copy thereof to the Buyer promptly after such filings. Without
limiting the foregoing, the Company agrees to file a Form D with respect to the
Securities as required under Regulation D and to provide a copy thereof to the
Buyer promptly after such filing. Additionally, within four (4) Trading Days
following the date of this Agreement, the Company shall file a current report on
Form 8-K describing the terms of the transactions contemplated by the
Transaction Documents in the form required by the 1934 Act and approved by the
Buyer and attaching the material Transaction Documents as exhibits to such
filing. The Company shall further redact all confidential information from such
Form 8-K. Additionally, the Company shall furnish to the Buyer, so long as the
Buyer owns any Securities, promptly upon request, (i) a written statement by the
Company that it has complied with the reporting requirements of Rule 144, the
1933 Act and the 1934 Act, (ii) a copy of the most recent annual or quarterly
report of the Company, and (iii) such other information as may be reasonably
requested to permit the Buyer to sell such Securities pursuant to Rule 144
without registration.

 

(b)               Reporting Status. So long as the Buyer beneficially owns
Securities and for at least twenty (20) Trading Days thereafter, the Company
shall file all reports required to be filed with the SEC pursuant to Sections 13
or 15(d) of the 1934 Act, and shall take all reasonable action under its control
to ensure that adequate current public information with respect to the Company,
as required in accordance with Rule 144, is publicly available, and shall not
terminate its status as an issuer required to file reports under the 1934 Act
even if the 1934 Act or the rules and regulations thereunder would permit such
termination.

 

(c)                Listing. The Common Stock shall be listed or quoted for
trading on any of (i) the NYSE Amex, (ii) the New York Stock Exchange, (iii) the
Nasdaq Global Market, (iv) the Nasdaq Capital Market, (v) the OTC Bulletin
Board, (vi) the OTCQX or (vii) the OTCQB. The Company shall promptly secure the
listing of all of the Conversion Shares and Warrant Shares upon each national
securities exchange and automated quotation system, if any, upon which the
Common Stock is then listed (subject to official notice of issuance) and shall
maintain such listing of all securities from time to time issuable under the
terms of the Transaction Documents. The Company shall comply in all material
respects with the Company’s reporting, filing and other obligations under the
bylaws or rules of the Principal Trading Market and/or the Financial Industry
Regulatory Authority, Inc. (“FINRA”) or any successor thereto, as the case may
be, applicable to it at least through the date which is sixty (60) calendar days
after the later of (I) the date on which the Note has been converted or paid in
full, and (II) the date on which the Warrant has been exercised in full (or the
date on which the Warrant has expired).

 

(d)               Use of Proceeds. The Company shall use the net proceeds
received hereunder for working capital and general corporate purposes only;
provided, however, the Company will not use such proceeds to pay fees payable
(i) to any broker or finder relating to the offer and sale of the Note and/or
the Warrant, or (ii) to any other party relating to any financing transaction
effected prior to the Closing Date.



16

 



 

(e)                Publicity, Filings, Releases, Etc. Neither party shall
disseminate any information relating to the Transaction Documents or the
transactions contemplated thereby, including issuing any press releases, holding
any press conferences or other forums, or filing any reports (collectively,
“Publicity”), without giving the other party reasonable advance notice and an
opportunity to comment on the contents thereof. Neither party will include in
any such Publicity any statement or statements or other material to which the
other party reasonably objects, unless in the reasonable opinion of counsel to
the party proposing such statement, such statement is legally required to be
included. In furtherance of the foregoing, the Company shall provide to the
Buyer’s Counsel a draft of the first current report on Form 8-K or a quarterly
or annual report on Form 10-Q or 10-K, as the case may be, intended to be made
with the SEC which refers to the Transaction Documents or the transactions
contemplated thereby as soon as practicable (but at least two (2) Trading Days
before such filing will be made) and shall not include in such filing (or any
other filing filed before then) any statement or statements or other material to
which the Buyer reasonably objects, unless in the reasonable opinion of counsel
to the Company such statement is legally required to be included.
Notwithstanding the foregoing, each of the parties hereby consents to the
inclusion of the text of the Transaction Documents in filings made with the SEC
(but any descriptive text accompanying or part of such filing shall be subject
to the other provisions of this subsection).

 

(f)                FINRA Rule 5110. In the event that the Corporate Financing
Rule 5110 of FINRA is or becomes applicable to the transactions contemplated by
the Transaction Documents or to the sale by a Holder of any of the Securities,
then the Company shall, to the extent required by such rule, timely make any
filings and cooperate with any broker or selling stockholder in respect of any
consents, authorizations or approvals that may be necessary for FINRA to timely
and expeditiously permit the Holder to sell the Securities.

 

(g)               Keeping of Records and Books of Account. The Company shall
keep and cause each Subsidiary to keep adequate records and books of account, in
which complete entries shall be made in accordance with GAAP consistently
applied, reflecting all financial transactions of the Company and such
Subsidiaries, and in which, for each fiscal year, all proper reserves for
depreciation, depletion, obsolescence, amortization, taxes, bad debts and other
purposes in connection with its business shall be made.

 

(h)               Corporate Existence. The Company shall (i) do all things
necessary to remain duly qualified and in good standing in each jurisdiction in
which the character of the properties owned or leased by it or in which the
transaction of its business makes such qualification necessary; (ii) preserve
and keep in full force and effect all licenses or similar qualifications
required by it to engage in its business in all jurisdictions in which it is at
the time so engaged; (iii) continue to engage in business of the same general
type as conducted as of the date hereof; and (iv) continue to conduct its
business substantially as now conducted or as otherwise permitted hereunder.

 

(i)                 Taxes. The Company shall pay and discharge promptly when due
all taxes, assessments and governmental charges or levies imposed upon it or
upon its income or profits or in respect of its property before the same shall
become delinquent or in default, which, if unpaid, might reasonably be expected
to give rise to liens or charges upon such properties or any part thereof,
unless, in each case, the validity or amount thereof is being contested in good
faith by appropriate proceedings and the Company has maintained adequate
reserves with respect thereto in accordance with GAAP.

  

17

 



 

(j)                 Compliance. The Company shall comply in all material
respects with all federal, state and local laws and regulations, orders,
judgments, decrees, injunctions, rules, regulations, permits, licenses,
authorizations and requirements (collectively, “Requirements”) of all
governmental bodies, insurers, departments, commissions, boards, courts,
authorities, officials or officers which are applicable to the Company, its
business, operations, or any of its properties, except where the failure to so
comply would not have a Material Adverse Effect; provided, however, that nothing
provided herein shall prevent the Company from contesting in good faith the
validity or the application of any Requirements.

 

(k)               Section 3(a)(9) and 3(a)(10) Right of Participation. Pursuant
to the terms of this subsection, the Company hereby grants the Buyer a right of
participation with respect to any transaction or arrangement structured, in
whole or in part, in accordance with Section 3(a)(9) or Section 3(a)(10) of the
1933 Act (a “Section 3(a)(9) or 3(a)(10) Transaction”) that the Company proposes
to enter into any time during the period beginning on the date hereof and ending
on the later of (i) two (2) years after the date hereof and (ii) the date that
all of the Company’s obligations hereunder and the Note are paid and performed
in full and the Warrant is exercised in full (or otherwise expired) (the
“Restricted Period”); provided, however, that the Buyer may only elect to
participate in acquiring up to 50% of the principal balance of such
Section 3(a)(9) or 3(a)(10) Transaction. The Company shall give written notice
of any such proposed Section 3(a)(9) or 3(a)(10) Transaction to the Buyer (the
“Section 3(a)(9) or 3(a)(10) Notice”), which Section 3(a)(9) or 3(a)(10) Notice
shall identify the proposed parties and the terms of the proposed
Section 3(a)(9) or 3(a)(10) Transaction. The Buyer shall then have a period of
ten (10) calendar days from receipt of the Section 3(a)(9) or 3(a)(10) Notice to
notify the Company whether the Buyer elects to exercise its right to participate
in 50% of the proposed Section 3(a)(9) or 3(a)(10) Transaction upon the same
terms as the proposed transaction. If the Buyer elects not to exercise its right
to participate, the Company and the proposed parties shall have a period of
sixty (60) calendar days to consummate the proposed Section 3(a)(9) or 3(a)(10)
Transaction on the terms set forth in the Section 3(a)(9) or 3(a)(10) Notice. In
such case, if the Section 3(a)(9) or 3(a)(10) Transaction is not consummated
within such period or if the terms of the proposed Section 3(a)(9) or 3(a)(10)
Transaction change from those set forth in the applicable Section 3(a)(9) or
3(a)(10) Notice, the Company shall again submit the Section 3(a)(9) or 3(a)(10)
Transaction to the Buyer before consummating it so that Buyer may exercise its
right to participate with respect thereto pursuant to this subsection. If the
Buyer elects to exercise its right of participation with respect to any proposed
Section 3(a)(9) or 3(a)(10) Transaction, the Company shall diligently proceed to
consummate its portion of the Section 3(a)(9) or 3(a)(10) Transaction with the
Buyer on the terms identified in the Section 3(a)(9) or 3(a)(10) Notice and
within a timeframe reasonably acceptable to both the Buyer and the Company. The
Company hereby covenants and agrees not to consent to or settle any such
Section 3(a)(9) or 3(a)(10) Transaction without causing the third party seller
of the Company’s debt to offer the right of participation to the Buyer as
contemplated by this subsection.

 

(l)                 Litigation. From and after the date hereof and until all of
the Company’s obligations hereunder and the Note are paid and performed in full
and the Warrant is exercised in full (or otherwise expired), the Company shall
notify the Buyer in writing, promptly upon learning thereof, of any litigation
or administrative proceeding commenced or threatened against the Company
involving a claim in excess of $100,000.00.

 



18

 

  

(m)             Performance of Obligations. The Company shall promptly and in a
timely fashion perform and honor all demands, notices, requests and obligations
that exist or may arise under the Transaction Documents.

 

(n)               Failure to Make Timely Filings. The Company agrees that, if
the Company fails to timely file on the SEC’s EDGAR system any information
required to be filed by it, whether on a Form 10-K, Form 10-Q, Form 8-K, Proxy
Statement or otherwise so as to be deemed a “reporting issuer” with current
public information under the 1934 Act, the Company shall be liable to pay to the
Holder, in addition to any other available remedies in the Transaction Documents
or at law or in equity, an amount based on the following schedule (where, for
purposes of this subsection, “No. Trading Days Late” refers to each Trading Day
after the latest due date for the relevant filing):

 

No. Trading Days Late Late Filing Payment For
Each $10,000.00 of
Outstanding Principal of the Note 1 $100.00 2 $200.00 3 $300.00 4 $400.00 5
$500.00 6 $600.00 7 $700.00 8 $800.00 9 $900.00 10 $1,000.00 >10 $1,000.00 +
$200.00 for each Trading
Day late beyond 10

 

The Company shall pay any payments incurred under this subsection in immediately
available funds upon demand by the Holder; provided, however, that the Holder
making the demand may specify that the payment shall be made in shares of Common
Stock at the Conversion Price applicable to the date of such demand. If the
payment is to be made in shares of Common Stock, such shares shall be considered
Conversion Shares under the Note, with the “Delivery Date” for such shares being
determined from the date of such demand. The demand for payment of such amount
in shares of Common Stock shall be considered a “Conversion Notice” under the
Note (but the delivery of such shares shall be in payment of the amount
contemplated by this subsection and not in payment of any principal or interest
on the Note).

 



19

 



 

(o)               Share Reserve. In order to allow for, as of the relevant date
of determination, the conversion of the entire Outstanding Balance into Common
Stock and the delivery of Warrant Shares necessary for a complete exercise of
the Warrant, the Company shall take all action necessary from time to time to
reserve for the benefit of the Holder the number of authorized but unissued
shares of Common Stock equal to the amount calculated as follows (such
calculated amount is referred to as the “Share Reserve”): (i) two times the
higher of (A) the Outstanding Balance divided by the Conversion Price, and
(B) the Outstanding Balance divided by the Market Price, plus (ii) two times the
number of Delivery Shares that would be required to be delivered to the Holder
in order to effect a complete exercise of the Warrant pursuant to the terms
thereof. If at any time the Share Reserve is less than required herein, the
Company shall immediately increase the Share Reserve in an amount equal to no
less than the deficiency. If the Company does not have sufficient authorized and
unissued shares of Common Stock available to increase the Share Reserve, the
Company shall call a special meeting of the stockholders as soon as practicable
after such occurrence, but in no event later than thirty (30) calendar days
after such occurrence, and hold such meeting as soon as practicable thereafter,
but in no event later than sixty (60) calendar days after such occurrence, for
the sole purpose of increasing the number of authorized shares of Common Stock.
The Company’s management shall recommend to the Company’s stockholders to vote
in favor of increasing the number of authorized shares of Common Stock.
Management shall also vote all of its shares in favor of increasing the number
of authorized shares of Common Stock. The Company shall use its best efforts to
cause such additional shares of Common Stock to be authorized so as to comply
with the requirements of this subsection. All calculations with respect to
determining the Share Reserve shall be made without regard to any limitations on
conversion of the Note or exercise of the Warrant.

 

(p)               DWAC Eligibility. At all times during which any portion of the
Note remains outstanding, or any portion of the Warrant remains unexercised, the
Company shall cause all DWAC Eligible Conditions to be satisfied.

 

(q)               Anti-Dilution Certification. For so long as any portion of the
Note remains outstanding, the Company shall deliver to the Buyer on or before
the 10th day of each month a certification in the form attached hereto as
ANNEX XV whereby the Company shall notify the Buyer of a Dilutive Issuance (as
defined in the Note) or any other event(s) that occurred during the previous
month that triggers anti-dilution protection or other adjustments to the
applicable Conversion Price or Exercise Price (each an “Anti-Dilution Event”),
or, if no Anti-Dilution Event occurred, certifying to the Buyer that no
Anti-Dilution Event occurred during the previous month.

 

(r)                 Change in Nature of Business. The Company shall not directly
or indirectly engage in any material line of business substantially different
from those lines of business conducted by or publicly contemplated to be
conducted by the Company on the date of this Agreement or any business
substantially related or incidental thereto. The Company shall not, and the
Company shall cause each of its Subsidiaries to not, directly or indirectly,
modify its or their corporate structure or purpose if such modification may have
a material adverse effect on any rights of, or benefits to, the Holder under any
of the Transaction Documents.

 

(s)                Maintenance of Properties, Etc. The Company shall maintain
and preserve, and cause each of its Subsidiaries to maintain and preserve, all
of its properties which are necessary or useful in the proper conduct of its
business, in good working order and condition, ordinary wear and tear excepted,
and comply, and cause each of its Subsidiaries to comply, at all times with the
provisions of all leases to which it is a party as lessee or under which it
occupies property, so as to prevent any loss or forfeiture thereof or
thereunder.

 

(t)                 Maintenance of Insurance. The Company shall maintain, and
cause each of its Subsidiaries to maintain, insurance with responsible and
reputable insurance companies or associations (including, without limitation,
comprehensive general liability, hazard, rent and business interruption
insurance) with respect to its properties (including all real properties leased
or owned by it) and business, in such amounts and covering such risks as is
required by any governmental authority having jurisdiction with respect thereto
or as is carried generally in accordance with sound business practice by
companies in similar businesses similarly situated.

 



20

 

 



(u)               Restriction on Redemption. The Company shall not, directly or
indirectly, redeem or repurchase its capital stock without the prior express
written consent of the Holder.

 

(v)               Restriction on Transfer of Assets. The Company shall not, and
the Company shall cause each of its Subsidiaries to not, directly or indirectly,
sell, lease, license, assign, transfer, convey or otherwise dispose of any
assets or rights of the Company or any Subsidiary owned or hereafter acquired,
whether in a single transaction or a series of related transactions, other than
(i) sales, leases, licenses, assignments, transfers, conveyances and other
dispositions of such assets or rights supported by fair market value
consideration as determined in the reasonable discretion of the board of
directors or the Chief Executive Officer of the Company or its Subsidiary, as
the case may be, or (ii) sales of inventory in the ordinary course of business.

 

(w)             Existence of Liens. The Company shall not, and the Company shall
cause each of its Subsidiaries to not, directly or indirectly, allow, grant, or
suffer to exist any mortgage, lien, pledge, charge, security interest, tax lien,
judgment, or other encumbrance (collectively, “Liens”), upon the property or
assets (including accounts and contract rights) owned by the Company or any of
its Subsidiaries, other than Permitted Liens.

 

(x)               Intellectual Property. The Company shall not, and the Company
shall not permit any of its Subsidiaries, directly or indirectly, to encumber or
allow any Liens on, any of its copyright rights, copyright applications,
copyright registrations and like protections in each work of authorship and
derivative work, whether published or unpublished, any patents, patent
applications and like protections, including improvements, divisions,
continuations, renewals, reissues, extensions, and continuations-in-part of the
same, trademarks, service marks and, to the extent permitted under applicable
law, any applications therefor, whether registered or not, and the goodwill of
the business of the Company and its Subsidiaries connected with and symbolized
thereby, know-how, operating manuals, trade secret rights, rights to unpatented
inventions, and any claims for damage by way of any past, present, or future
infringement of any of the foregoing, other than Permitted Liens.

 

(y)               Transactions with Affiliates. The Company shall not, nor shall
it permit any of its Subsidiaries to, enter into, renew, extend or be a party
to, any transaction or series of related transactions (including, without
limitation, the purchase, sale, lease, transfer or exchange of property or
assets of any kind or the rendering of services of any kind) with any Affiliate,
except in the ordinary course of business in a manner and to an extent
consistent with past practice and necessary or desirable for the prudent
operation of its business, for fair consideration and on terms no less favorable
to it or its Subsidiaries than would be obtainable in a comparable arm’s length
transaction with a person that is not an Affiliate thereof.

 



21

 



 

(z)                Certain Negative Covenants of the Company. From and after the
date hereof and until all of the Company’s obligations hereunder and the Note
are paid and performed in full and the Warrant is exercised in full (or
otherwise expired), the Company shall not:

 

(i)                 Transfer, assign, sell, pledge, hypothecate or otherwise
alienate or encumber any of the Buyer Mortgage Notes in any way without the
prior written consent of the Buyer.

 

(ii)               Enter into any transaction, including, without limitation,
any purchase, sale, lease or exchange of property or the rendering of any
service, with any Affiliate of the Company, or amend or modify any agreement
related to any of the foregoing, except on terms that are no less favorable, in
any material respect, than those obtainable from any person or entity who is not
an Affiliate of the Company.

 

(iii)             So long as the Note is outstanding, the Company shall not, and
the Company shall not permit any of its Subsidiaries to, directly or indirectly,
pay cash dividends or distributions on any equity securities of the Company or
of its Subsidiaries.

 

(aa)            Piggyback Registrations. Until all of the Company’s obligations
hereunder and the Note are paid and performed in full and the Warrant is
exercised in full (or otherwise expired), the Company shall notify the Buyer in
writing at least fifteen (15) Trading Days prior to the filing of any
Registration Statement for purposes of a public offering of securities of the
Company (including, but not limited to, Registration Statements relating to
secondary offerings of securities of the Company) and will afford the Buyer an
opportunity to include in such Registration Statement all or part of the Shares
it holds. If the Buyer desires to include in any such Registration Statement all
or any part of the Shares held by it, the Buyer shall, within fifteen (15)
Trading Days after the above-described notice from the Company, so notify the
Company in writing. Such notice shall state the intended method of disposition
of the Shares by the Buyer. In the event the Buyer desires to include less than
all of its Shares in any Registration Statement it shall continue to have the
right to include any Shares in any subsequent Registration Statement or
Registration Statements as may be filed by the Company with respect to offerings
of its securities, all upon the terms and conditions set forth herein.

 

(bb)           Rule 144 Opinion. Either counsel to the Company has delivered to
the Buyer an opinion letter, or the Company shall accept, in its reasonable
discretion, an opinion letter prepared by legal counsel of Buyer’s choosing (in
either case, the “Opinion Letter”), stating that (i) the Company is not a shell
company or the type of “issuer” defined in Rule 144(i)(1) under the 1933 Act (a
“Shell Company”), (ii) the Company has never been a Shell Company, (iii) the
Company is in compliance with all filing requirements under Rule 144 as of the
date hereof, and (iv) the Shares may be sold by the Buyer without any
restrictions pursuant to Rule 144, so long as the applicable holding period
specified by Rule 144 is satisfied, and, as applicable, the Company shall give
instructions to its Transfer Agent to issue shares of Common Stock upon
conversion of the Note based upon or otherwise consistent with such Opinion
Letter.

 



22

 

 



(cc)            Transfer Agent Reserve. From and after the date hereof and until
all of the Company’s obligations hereunder and the Note are paid and performed
in full and the Warrant is exercised in full (or otherwise expired):

 

(i)                 the Company shall at all times require its Transfer Agent to
establish a reserve of shares of authorized but unissued Common Stock in an
amount not less than the Share Reserve (the “Transfer Agent Reserve”);

 

(ii)               the Company shall require its Transfer Agent to hold the
Transfer Agent Reserve for the exclusive benefit of the Holder and shall
authorize the Transfer Agent to issue the shares of Common Stock held in the
Transfer Agent Reserve to the Holder only (subject to subsection (iii)
immediately below);

 

(iii)             the Company shall cause the Transfer Agent to agree that when
the Transfer Agent issues shares of Common Stock to the Holder pursuant to the
Transaction Documents, the Transfer Agent will not issue such shares from the
Transfer Agent Reserve, unless such issuance is pre-approved in writing by the
Holder;

 

(iv)             the Company shall cause the Transfer Agent to agree that it
will not reduce the Transfer Agent Reserve under any circumstances, unless such
reduction is pre-approved in writing by the Holder;

 

(v)               no less frequently than at the end of each calendar quarter,
the Company shall recalculate the Transfer Agent Reserve as of such time (each a
“Transfer Agent Reserve Calculation”), and if additional shares of Common Stock
are required to be added to the Transfer Agent Reserve pursuant to
subsection (i) immediately above, the Company shall immediately give written
instructions to the Transfer Agent to cause the Transfer Agent to set aside and
increase the Transfer Agent Reserve by the necessary number of shares of Common
Stock; and

 

(vi)             no less frequently than quarterly, the Company shall certify in
writing to the Holder (A) the correctness of the Company’s Transfer Agent
Reserve Calculation and (B) that either (1) the Company has instructed the
Transfer Agent to increase the Transfer Agent Reserve in accordance with the
terms hereof, or (2) there was no need to increase the Transfer Agent Reserve,
in either case consistent with the Transfer Agent Reserve Calculation.

 

For the avoidance of any doubt, the requirements of this Section 5.2 are
material to this Agreement and any violation or breach thereof by the Company
shall constitute a default under this Agreement.



23

 

  

6.                  TRANSFER AGENT.

 

6.1.            Instructions. The Company covenants that, with respect to the
Securities, other than the stop transfer instructions to give effect to
Section 5.1(a) hereof, the Company will give the Transfer Agent no instructions
inconsistent with the Transfer Agent Letter. Except as required by
Sections 5.1(a) and 5.1(b) of this Agreement and the Transfer Agent Letter, the
Shares shall otherwise be freely transferable on the books and records of the
Company as and to the extent provided in this Agreement and the other
Transaction Documents. Nothing in this subsection shall affect in any way the
Buyer’s obligations and agreement to comply with all applicable securities laws
upon resale of the Securities. If the Buyer provides the Company with an opinion
of counsel reasonably satisfactory to the Company that registration of a resale
by the Buyer of any of the Securities in accordance with clause (i)(B) of
Section 5.1(a) of this Agreement is not required under the 1933 Act or upon
request from a Holder while an applicable Registration Statement is effective,
the Company shall (except as provided in clause (ii) of Section 5.1(a) of this
Agreement) permit the transfer of the Securities and, in the case of the
Conversion Shares or the Warrant Shares, as may be applicable, use its best
efforts to cause the Transfer Agent to promptly deliver to the Holder or the
Holder’s broker, as applicable, such Conversion Shares or Warrant Shares by way
of the DWAC system.





 

6.2.            DWAC Eligible. The Company specifically covenants that, as of
the Closing Date, all DWAC Eligible Conditions are satisfied. The Company shall
notify the Buyer in writing if the Company at any time while the Holder holds
Securities becomes aware of any plans of the Transfer Agent to voluntarily or
involuntarily terminate its participation in the DTC/FAST Program. While Holder
holds Securities, the Company shall at all times after the Closing Date maintain
a transfer agent which participates in the DTC/FAST Program, and the Company
shall not appoint any transfer agent which does not participate in the DTC/FAST
Program. Nevertheless, if at any time the Company receives a Conversion Notice
or Notice of Exercise and all DWAC Eligible Conditions are not then satisfied
(including without limitation because the Transfer Agent is not then
participating in the DTC/FAST Program or the Conversion Shares or Warrant Shares
are not otherwise transferable via the DWAC system), then the Company shall
instruct the Transfer Agent to immediately issue one or more certificates for
Common Stock without legend in such name and in such denominations as specified
by the Holder and consistent with the terms and conditions of the Transaction
Documents.

 

6.3.            Transfer Fees. The Company shall assume any fees or charges of
the Transfer Agent or Company Counsel regarding (a) the removal of a legend or
stop transfer instructions with respect to the Securities, and (b) the issuance
of certificates or DWAC registration to or in the name of the Holder or the
Holder’s designee or to a transferee as contemplated by an effective
Registration Statement.

 



24

 

 



7.                  DELIVERY OF SHARES.

 

7.1.            Delay in Issuing Shares. The Company understands that a delay in
the delivery of Conversion Shares, whether on conversion of all or any portion
of the Note and/or in payment of accrued interest, or a delay in the delivery of
Warrant Shares, whether on exercise of all or any portion of the Warrant, beyond
the relevant Delivery Date could result in economic loss to the Holder. As
compensation to the Holder for such loss, in addition to any other available
remedies in the Transaction Documents or at law or in equity, the Company shall
pay late payments to the Holder for late delivery of the Conversion Shares or
Warrant Shares in accordance with the following schedule (where, for purposes of
this subsection, “No. Trading Days Late” is defined as the number of Trading
Days beyond three (3) Trading Days after the applicable Delivery Date):

 

No. Trading Days Late

 

Late Payment for Each $10,000.00
of Principal or Interest Being Converted under the Note or Aggregate Exercise
Price under the Warrant 1 $100.00 2 $200.00 3 $300.00 4 $400.00 5 $500.00 6
$600.00 7 $700.00 8 $800.00 9 $900.00 10 $1,000.00 >10 $1,000.00 + $200.00 for
each Trading Day Late beyond 10

 

As elected by the Holder, the amount of any payments incurred under this
Section 7.1 shall either be automatically added to the principal balance of the
Note (without the need to provide any notice to the Company) or otherwise paid
by the Company in immediately available funds upon demand. Nothing herein shall
limit the Holder’s right to pursue additional damages for the Company’s failure
to issue and deliver the Conversion Shares or Warrant Shares, as applicable, to
the Holder within a reasonable time. The Company acknowledges that if the
Company fails to effect delivery of the Conversion Shares or the Warrant Shares
as and when required, the Holder may revoke the Conversion Notice or Notice of
Exercise pursuant to the terms set forth in the Note or Warrant, as applicable.
Notwithstanding any such revocation, the charges described in this Section 7.1
which have accrued through the date of such revocation shall remain due and
owing to the Holder.

 

7.2.            Bankruptcy. The Holder of the Note shall be entitled to exercise
the Holder’s conversion privilege with respect to such Note, and exercise
privilege with respect to the Warrant, notwithstanding the commencement of any
case under 11 U.S.C. §101 et seq. (the “Bankruptcy Code”). In the event the
Company is a debtor under the Bankruptcy Code, the Company hereby waives, to the
fullest extent permitted, any rights to relief it may have under 11 U.S.C. §362
in respect of such Holder’s exercise privileges. The Company hereby waives, to
the fullest extent permitted, any rights to relief it may have under 11 U.S.C.
§362 in respect of the conversion of the Note or exercise of the Warrant. The
Company agrees, without cost or expense to such Holder, to take or to consent to
any and all action necessary to effectuate relief under 11 U.S.C. §362.

 



25

 



 

8.                  CLOSING DATE.

 

8.1. The Closing Date shall occur on the date which is the first Trading Day
after each of the conditions contemplated by Sections 9 and 10 hereof shall have
either been satisfied or been waived by the party in whose favor such conditions
run.

 

8.2. Closing of the purchase and sale of the Securities, which the parties
anticipate shall occur concurrently with the execution of this Agreement, shall
occur at the offices of the Buyer and shall take place no later than 3:00 P.M.,
Eastern Time, or on such day or such other time as is mutually agreed upon by
the Company and the Buyer.

 

9.                  CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL. The
Company’s obligation to sell the Securities to the Buyer pursuant to this
Agreement on the Closing Date is conditioned upon and subject to the
fulfillment, on or prior to the Closing Date, of all of the following
conditions, any of which may be waived in whole or in part by the Company:

 

9.1. The execution and delivery of this Agreement and, as applicable, the other
Transaction Documents by the Buyer, including without limitation, the original
fully executed Buyer Mortgage Notes.

 

9.2. Delivery by the Buyer of good funds as payment in full of an amount equal
to the Initial Cash Purchase Price in accordance with this Agreement.

 

9.3. The accuracy on the Closing Date of the representations and warranties of
the Buyer contained in this Agreement, each as if made on such date, and the
performance by the Buyer on or before such date of all covenants and agreements
of the Buyer required to be performed on or before such date.

 

9.4. There shall not be in effect any law, rule or regulation prohibiting or
restricting the transactions contemplated hereby, or requiring any consent or
approval which shall not have been obtained.

 

10.              CONDITIONS TO THE BUYER’S OBLIGATION TO PURCHASE. The Buyer’s
obligation to purchase the Securities from the Company pursuant to this
Agreement on the Closing Date is conditioned upon and subject to the
fulfillment, on or prior to the Closing Date, of all of the following
conditions, any of which may be waived in whole or in part by the Buyer:

 

10.1. The execution and delivery of this Agreement, the Security Agreement, the
Release, the Escrow Agreement, the Confession, the Transfer Agent Letter, the
Secretary’s Certificate, and, as applicable, the other Transaction Documents by
the Company.



26

 

 

10.2. The delivery by the Company to the Buyer of the Note and the Warrant, each
in original form, duly executed by the Company, in accordance with this
Agreement.

 

10.3. On the Closing Date, each of the Transaction Documents executed by the
Company on or before such date shall be in full force and effect and the Company
shall not be in default thereunder.

 

10.4. The Company shall have authorized and reserved for the purpose of issuance
under the Transaction Documents shares of Common Stock in an amount no less than
the Share Reserve as of the Closing Date.

 

10.5. The accuracy in all material respects on the Closing Date of the
representations and warranties of the Company contained in this Agreement and
the other Transaction Documents, each as if made on such date, and the
performance by the Company on or before such date of all covenants and
agreements of the Company required to be performed on or before such date.

 

10.6. There shall not be in effect any law, rule or regulation prohibiting or
restricting the transactions contemplated hereby, or requiring any consent or
approval which shall not have been obtained.

 

10.7. From and after the date hereof up to and including the Closing Date, each
of the following conditions will remain in effect: (a) the trading of the Common
Stock shall not have been suspended by the SEC or on the Principal Trading
Market; (b) trading in securities generally on the Principal Trading Market
shall not have been suspended or limited; (c) no minimum prices shall been
established for securities traded on the Principal Trading Market; (d) there
shall not have been any material adverse change in any financial market; and
(e) there shall not have occurred any Material Adverse Effect.

 

10.8. Except for any notices required or permitted to be filed after the Closing
Date with certain federal and state securities commissions, the Company shall
have obtained (a) all governmental approvals required in connection with the
lawful sale and issuance of the Securities, and (b) all third party approvals
required to be obtained by the Company in connection with the execution and
delivery of the Transaction Documents by the Company or the performance of the
Company’s obligations thereunder.

 

10.9. All corporate and other proceedings in connection with the transactions
contemplated at the Closing and all documents and instruments incident to such
transactions shall be reasonably satisfactory in substance and form to the
Buyer.



27

 



 

11.              INDEMNIFICATION.

 

11.1. The Company agrees to defend, indemnify and forever hold harmless the
Buyer and the Buyer’s stockholders, directors, officers, managers, members,
partners, Affiliates, employees, attorneys, and agents, and each Buyer Control
Person (collectively, the “Buyer Parties”) from and against any losses, claims,
damages, liabilities or expenses incurred (collectively, “Damages”), joint or
several, and any action in respect thereof to which the Buyer or any of the
other Buyer Parties becomes subject, resulting from, arising out of or relating
to any misrepresentation, breach of warranty or nonfulfillment of or failure to
perform any covenant or agreement on the part of the Company contained in this
Agreement or any of the other Transaction Documents, as such Damages are
incurred. The Buyer Parties with the right to be indemnified under this
subsection (the “Indemnified Parties”) shall have the right to defend any such
action or proceeding with attorneys of their own selection, and the Company
shall be solely responsible for all costs and expenses related thereto. If the
Indemnified Parties opt not to retain their own counsel, the Company shall
defend any such action or proceeding with attorneys of its choosing at its sole
cost and expense, provided that such attorneys have been pre-approved by the
Indemnified Parties, which approval shall not be unreasonably withheld, and
provided further that the Company may not settle any such action or proceeding
without first obtaining the written consent of the Indemnified Parties.

 

11.2. The indemnity contained in this Agreement shall be in addition to (a) any
cause of action or similar rights of the Buyer Parties against the Company or
others, and (b) any other liabilities the Company may be subject to.

 

12.              SPECIFIC PERFORMANCE. The Company and the Buyer acknowledge and
agree that irreparable damage would occur in the event that any provision of
this Agreement or any of the other Transaction Documents were not performed in
accordance with its specific terms or were otherwise breached. It is accordingly
agreed that the parties (including any Holder) shall be entitled to an
injunction or injunctions, without the necessity to post a bond (except as
specified below), to prevent or cure breaches of the provisions of this
Agreement or any of the other Transaction Documents and to enforce specifically
the terms and provisions hereof or thereof, this being in addition to any other
remedy to which any of them may be entitled by law or equity; provided, however,
that the Company, upon receipt of a Conversion Notice concerning a Conversion
Eligible Tranche (as defined in the Note) or a Notice of Exercise, (a) may not
fail or refuse to deliver shares or certificates representing shares of Common
Stock in accordance with the terms and conditions of the Transaction Documents,
or (b) if there is a claim for a breach by the Company of any other provision of
this Agreement or any of the other Transaction Documents, the Company shall not
raise as a legal defense to performance any claim that the Holder or anyone
associated or affiliated with the Holder has violated any provision hereof or
any of the other Transaction Documents or has engaged in any violation of law or
any other claim or defense, in either case unless the Company has first posted a
bond for one hundred fifty percent (150%) of the principal amount and, if
relevant, then obtained a court order specifically directing it not to deliver
such shares or certificates to the Holder. The proceeds of such bond shall be
payable to the Holder to the extent that the Holder obtains judgment or the
Holder’s defense is recognized. Such bond shall remain in effect until the
completion of the relevant proceeding and, if the Holder appeals therefrom,
until all such appeals are exhausted. This provision is deemed incorporated by
reference into each of the Transaction Documents as if set forth therein in
full.

 



28

 



 

13.              OWNERSHIP LIMITATION. If at any time after the Closing, the
Buyer shall or would receive shares of Common Stock in payment of interest or
principal under the Note or upon conversion of the Note or exercise of the
Warrant, so that the Buyer would, together with other shares of Common Stock
held by it or its Affiliates, hold by virtue of such action or receipt of
additional shares of Common Stock a number of shares exceeding the Maximum
Percentage (as defined in the Note), the Company shall not be obligated and
shall not issue to the Buyer shares of Common Stock which would exceed the
Maximum Percentage, but only until such time as the Maximum Percentage would no
longer be exceeded by any such receipt of shares of Common Stock by the Buyer.
The foregoing limitations regarding the Maximum Percentage are enforceable,
unconditional and non-waivable and shall apply to all Affiliates and assigns of
the Buyer. Additionally, if at any time after the Closing the Market
Capitalization of the Common Stock (as defined in the Note) falls below
$3,000,000, then from that point on, for so long as the Buyer or the Buyer’s
Affiliate owns Common Stock or rights to acquire Common Stock, the Company shall
post (or cause to be posted), no less frequently than every thirty (30) calendar
days, the then-current number of issued and outstanding shares of its capital
stock to the Company’s web page located at OTCmarkets.com (or such other web
page approved by the Holder). The Company understands that its failure to so
post its shares outstanding could result in economic loss to the Holder. As
compensation to the Holder for such loss, in addition to any other available
remedies in the Transaction Documents or at law or in equity, the Company shall
pay the Holder a late fee of $500.00 per calendar day for each calendar day that
the Company fails to comply with the foregoing obligation to post its shares
outstanding. As elected by the Holder, the amount of any late fees incurred
under this Section 13 shall either be automatically added to the principal
balance of the Note (without the need to provide any notice to the Company) or
otherwise paid by the Company in immediately available funds upon demand.

 

14.              RESTRICTIONS ON ISSUANCE OF COMPANY SECURITIES.

 

14.1.        Buyer’s Consent Required with Respect to Secured Transactions. From
and after the date hereof and until all of the Company’s obligations hereunder
and the Note are paid and performed in full and the Warrant is exercised in full
(or otherwise expired), the Company shall not enter into any secured line of
credit or secured financing arrangement or other transaction that is secured by
assets of the Company, without the prior written consent of the Buyer, which
consent may be withheld at the sole discretion of the Buyer.

 

15.              MISCELLANEOUS.

 

15.1.        Governing Law; Venue. This Agreement shall be governed by and
interpreted in accordance with the laws of the State of Utah for contracts to be
wholly performed in such state and without giving effect to the principles
thereof regarding the conflict of laws. Each party hereto hereby (a) consents to
and expressly submits to the exclusive personal jurisdiction of any state or
federal court sitting in Salt Lake County, Utah in connection with any dispute
or proceeding arising out of or relating to this Agreement, (b) agrees that all
claims in respect of any such dispute or proceeding may only be heard and
determined in any such court, (c) expressly submits to the venue of any such
court for the purposes hereof, and (d) waives any claim of improper venue and
any claim or objection that such courts are an inconvenient forum or any other
claim or objection to the bringing of any such proceeding in such jurisdictions
or to any claim that such venue of the suit, action or proceeding is improper.
Each party hereto hereby irrevocably consents to the service of process of any
of the aforementioned courts in any such proceeding by the mailing of copies
thereof by reputable overnight courier (e.g., FedEx) or certified mail, postage
prepaid, to such party’s address as set forth herein, such service to become
effective ten (10) calendar days after such mailing.

  



29

 

 

15.2.        Successors and Assigns; Third Party Beneficiaries. This Agreement
shall inure to the benefit of and be binding upon the successors and permitted
assigns of the parties hereto. Except as otherwise expressly provided herein, no
Person other than the parties hereto and their successors and permitted assigns
is intended to be a beneficiary of this Agreement.

 

15.3.        Pronouns. All pronouns and any variations thereof in this Agreement
refer to the masculine, feminine or neuter, singular or plural, as the context
may permit or require.

 

15.4.        Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one instrument. The parties hereto confirm that any
electronic copy of another party’s executed counterpart of this Agreement (or
such party’s signature page thereof) will be deemed to be an executed original
thereof.

 

15.5.        Headings. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.

 

15.6.        Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such a manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such provision shall be modified to achieve
the objective of the parties to the fullest extent permitted and such invalidity
or unenforceability shall not affect the validity or enforceability of the
remainder of this Agreement or the validity or enforceability of this Agreement
in any other jurisdiction.

 

15.7.        Entire Agreement. This Agreement, together with the other
Transaction Documents, constitutes and contains the entire agreement and
understanding between the parties hereto, and supersedes all prior oral or
written agreements and understandings between Buyer, Company, their Affiliates
and Persons acting on their behalf with respect to the matters discussed herein
and therein, and, except as specifically set forth herein or therein, neither
Company nor Buyer makes any representation, warranty, covenant or undertaking
with respect to such matters.

 

15.8.        Amendment. Any amendment, supplement or modification of or to any
provision of this Agreement, shall be effective only if it is made or given by
an instrument in writing (excluding any email message) and signed by Company and
Buyer.

 

15.9.        No Waiver. No forbearance, failure or delay on the part of a party
hereto in exercising any right, power or remedy hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right,
power or remedy preclude any other or further exercise thereof or the exercise
of any other right, power or remedy. Any waiver of any provision of this
Agreement shall be effective (a) only if it is made or given in writing
(including an email message) and (b) only in the specific instance and for the
specific purpose for which made or given.

 

15.10.    Currency. All dollar amounts referred to or contemplated by this
Agreement or any other Transaction Documents shall be deemed to refer to US
Dollars, unless otherwise explicitly stated to the contrary.

 



30

 



 

15.11.    Assignment. Notwithstanding anything to the contrary herein, the
rights, interests or obligations of the Company hereunder may not be assigned,
by operation of law or otherwise, in whole or in part, by the Company without
the prior written consent of the Buyer, which consent may be withheld at the
sole discretion of the Buyer; provided, however, that in the case of a merger,
sale of substantially all of the Company’s assets or other corporate
reorganization, the Buyer shall not unreasonably withhold, condition or delay
such consent. This Agreement or any of the severable rights and obligations
inuring to the benefit of or to be performed by Buyer hereunder may be assigned
by Buyer to a third party, including the Buyer’s financing sources, in whole or
in part, without the need to obtain the Company’s consent thereto.

 

15.12.    Advice of Counsel. In connection with the preparation of this
Agreement and all other Transaction Documents, the Company, for itself and on
behalf of its stockholders, officers, agents, and representatives acknowledges
and agrees that Buyer’s Counsel prepared initial drafts of this Agreement and
all of the other Transaction Documents and acted as legal counsel to the Buyer
only. The Company, for itself and on behalf of its stockholders, officers,
agents, and representatives, (a) hereby acknowledges that he/she/it has been,
and hereby is, advised to seek legal counsel and to review this Agreement and
all of the other Transaction Documents with legal counsel of his/her/its choice,
and (b) either has sought such legal counsel or hereby waives the right to do
so.

 

15.13.    No Strict Construction. The language used in this Agreement is the
language chosen mutually by the parties hereto and no doctrine of construction
shall be applied for or against any party.

 

15.14.    Attorney’s Fees. In the event of any action at law or in equity to
enforce or interpret the terms of this Agreement or any of the other Transaction
Documents, the parties agree that the party who is awarded the most money shall
be deemed the prevailing party for all purposes and shall therefore be entitled
to an additional award of the full amount of the attorneys’ fees and expenses
paid by such prevailing party in connection with the litigation and/or dispute
without reduction or apportionment based upon the individual claims or defenses
giving rise to the fees and expenses. Nothing herein shall restrict or impair a
court’s power to award fees and expenses for frivolous or bad faith pleading.

 

15.15.    Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT IRREVOCABLY WAIVES
ANY AND ALL RIGHTS SUCH PARTY MAY HAVE TO DEMAND THAT ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR IN ANY WAY RELATED TO THIS AGREEMENT OR THE
RELATIONSHIPS OF THE PARTIES HERETO BE TRIED BY JURY. THIS WAIVER EXTENDS TO ANY
AND ALL RIGHTS TO DEMAND A TRIAL BY JURY ARISING UNDER COMMON LAW OR ANY
APPLICABLE STATUTE, LAW, RULE OR REGULATION. FURTHER, EACH PARTY HERETO
ACKNOWLEDGES THAT SUCH PARTY IS KNOWINGLY AND VOLUNTARILY WAIVING SUCH PARTY’S
RIGHT TO DEMAND TRIAL BY JURY.

 

15.16.    Rights and Remedies Cumulative. All rights, remedies, and powers
conferred in this Agreement and the Transaction Documents are cumulative and not
exclusive of any other rights or remedies, and shall be in addition to every
other right, power, and remedy that Buyer may have, whether specifically granted
in this Agreement or any other Transaction Document, or existing at law, in
equity, or by statute; and any and all such rights and remedies may be exercised
from time to time and as often and in such order as the Buyer may deem
expedient.



31

 



 

15.17.    Further Assurances. Each party shall do and perform or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

15.18.    Notices. Any notice required or permitted hereunder shall be given in
writing (unless otherwise specified herein) and shall be deemed effectively
given on the earliest of:

 

(a)                the date delivered, if delivered by personal delivery as
against written receipt therefor or by email to an executive officer, or by
facsimile (with successful delivery confirmation),

 

(b)               the fifth Trading Day after deposit, postage prepaid, in the
United States Postal Service (with delivery confirmation or certified mail), or

 

(c)                the second Trading Day after mailing by domestic or
international express courier (e.g., FedEx), with delivery costs and fees
prepaid,

 

in each case, addressed to each of the other parties thereunto entitled at the
following addresses (or at such other addresses as such party may designate by
five (5) Trading Days’ advance written notice similarly given to each of the
other parties hereto):

 

If to the Company:

 

Advaxis, Inc.
Attn: Thomas Moore, CEO
305 College Road East
Princeton, New Jersey 08540

 

with a copy to (which shall not constitute notice):

 

Greenberg Traurig
Metlife Building
200 Park Avenue
New York, NY 10166

 

 



32

 



 

If to the Buyer:

 

Tonaquint, Inc.
Attn: John M. Fife
303 East Wacker Drive, Suite 1200
Chicago, Illinois 60601

 

with a copy to (which shall not constitute notice):

 

Hansen Black Anderson PLLC
Attn: Jonathan K. Hansen
2940 West Maple Loop Drive, Suite 103
Lehi, Utah 84043
Telephone: 801.922.5000
Email: jhansen@HBAfirm.com

 

15.19.    Cross Default. Any Event of Default (as defined in the Note) shall be
deemed a default under this Agreement. Upon such a default of this Agreement by
the Company, the Buyer shall have all those rights and remedies available at law
or in equity, including without limitation those remedies set forth in the Note.

 

15.20.    Expenses. Except as provided in Section 15.14, and except for the
Transaction Expense Amount required to be paid by the Company to the Buyer
pursuant to Section 2.3, the Company and the Buyer shall be responsible for
paying such party’s own fees and expenses (including legal expenses) incurred in
connection with the preparation and negotiation of this Agreement and the other
Transaction Documents and the closing of the transactions contemplated hereby
and thereby.

 

15.21.    Replacement of the Note. Subject to any restrictions on or conditions
to transfer set forth in the Note, the Holder of the Note, at such Holder’s
option, may in person or by duly authorized attorney surrender the same for
exchange at the Company’s principal corporate office, and promptly thereafter
and at the Company’s expense, except as provided below, receive in exchange
therefor one or more new secured convertible promissory note(s), each in the
principal amount requested by such Holder, dated the date to which interest
shall have been paid on the Note so surrendered or, if no interest shall have
yet been so paid, dated the date of the Note so surrendered and registered in
the name of such person or persons as shall have been designated in writing by
such Holder or such Holder’s attorney for the same principal amount as the then
unpaid principal amount of the Note so surrendered. As applicable, upon receipt
by the Company of evidence reasonably satisfactory to it of the ownership of and
the loss, theft, destruction or mutilation of the Note and (a) in the case of
loss, theft or destruction, of indemnity reasonably satisfactory to it; or
(b) in the case of mutilation, upon surrender thereof, the Company, at its
expense, will execute and deliver in lieu thereof a new secured convertible
promissory note executed in the same manner as the Note being replaced, in the
same principal amount as the unpaid principal amount of such Note and dated the
date to which interest shall have been paid on the Note or, if no interest shall
have yet been so paid, dated the date of the Note.

 

16.              SURVIVAL OF COVENANTS, REPRESENTATIONS AND WARRANTIES. The
Company’s and the Buyer’s covenants, agreements, representations and warranties
contained herein shall survive the execution and delivery of this Agreement and
the other Transaction Documents and the Closing hereunder for the maximum time
allowed by applicable law, and shall inure to the benefit of the Buyer and the
Company and their respective successors and permitted assigns.

 

[Remainder of the page intentionally left blank; signature page to follow]

 

33

 

IN WITNESS WHEREOF, each of the undersigned parties represents that the
foregoing statements made by such party above are true and correct and that such
party has caused this Agreement to be duly executed (if an entity, on such
party’s behalf by one of its officers thereunto duly authorized) as of the date
first above written.

 

PURCHASE PRICE: $800,000.00 INITIAL CASH PURCHASE PRICE: $400,000.00  

THE BUYER:

 

Tonaquint, Inc.

 

By: ______________________________
John M. Fife, President

 

 

THE COMPANY:

 

Advaxis, Inc.

 

By: _______________________________
Printed Name: _______________________
Title: ______________________________

 

 

34

 

ATTACHMENTS:

 

ANNEX I WIRE INSTRUCTIONS
ANNEX II NOTE
ANNEX III SECURITY AGREEMENT
ANNEX IV MORTGAGE
ANNEX V ALLOCATION OF PURCHASE PRICE
ANNEX VI WARRANT
ANNEX VII CONFESSION
ANNEX VIII RELEASE
ANNEX IX ESCROW AGREEMENT
ANNEX X TRANSFER AGENT LETTER
ANNEX XI SECRETARY’S CERTIFICATE
ANNEX XII SHARE ISSUANCE RESOLUTION
ANNEX XIII BUYER MORTGAGE NOTE #1
ANNEX XIV BUYER MORTGAGE NOTE #2
ANNEX XV FORM OF ANTI-DILUTION CERTIFICATION

 



35

